DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The following claim(s) is/are pending in this office action: 1, 6-7, 13, 14, 15, and 17-29

The following claim(s) is/are amended: 1, 6, 7, 13, 14, 15, 17, 19, and 20

The following claim(s) is/are new: 21-29

The following claim(s) is/are cancelled: 2-5, 8-12 and 16

Claim 1, 6-7, 13-15, 17-29 are rejected. This rejection is FINAL.

Response to Amendment
Applicant’s amendments with respect to the Specification and Drawing have been fully considered and have been considered sufficient to withdraw the Specification and Drawing objections. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed 03/25/2021 have been fully considered. 
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of Geisner; Kevin A. et al. (US 9285871 B2) hereinafter Geisner. Independent Claims 7 and 15 are rejected for the same reasons.
Applicant’s arguments with respect to claims 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for Grosz; Aryk Erwin (US 8923551 B1) hereinafter Grosz. 
Applicant arguments with respect to claim 17 states that Gokturk does not state the “relationship-of-interest”. The Examiner respectfully disagrees because Gokturk in Para.[0269] discloses that the search criteria can be a color, type of hair or similar looking faces. These are relationships correlated to an object. Therefore, it discloses “relationship-of-interest”.

Applicant arguments with respect to claim 18 states that Paek does not teach the user input of the “relationship-of-interest”. The Examiner respectfully disagrees because Paek does disclose the complementarity relationships. However, as stated in claim 17, Gokturk in Para.[0269] discloses that the user input into the search criteria can be a color, type of hair or similar looking faces. These are relationships correlated to an object. Therefore, the combination of Paek and Gokturk teaches claim 18.

Applicant arguments with respect to claim 19 states that Paek does not teach clustering search results and displaying sets of images. The Examiner respectfully disagrees because Paek does disclose the complementarity relationships. However, as stated in claim 17, Gokturk in Para.[0269] discloses that the user input into the search criteria can be a color, type of hair or similar looking faces. These are relationships correlated to an object. Gokturk also discloses displaying images related to an object. Therefore, the combination of Paek and Gokturk teaches claim 18.

Applicant’s arguments with respect to claims 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of Huang; Hongzhao et al. (US 20170201851 A1) hereinafter Huang. 

Applicant’s arguments with respect to claims 6 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of Geisner; Kevin A. et al. (US 9285871 B2) hereinafter Geisner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 21, 22, 7, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Seungup Paek et al. (US 7254285 B1) hereinafter Paek in combination with Salih Burak Gokturk et al. (US 20060253491 A1) hereinafter Gokturk, and further in view of Geisner; Kevin A. et al. (US 9285871 B2) hereinafter Geisner.
Regarding Claim 1, Paek teaches A computer-implemented method for generating and applying a relational index (Paek, FIGs. 2, 3a, 4b and Col.17 lines 5-21 discloses a set of image objects that are related by object hierarchy and entity-relation graphs. The entity-relation graph is an example of a relational index to access an object.), comprising: 
for each of a plurality of images in a corpus of images (Paek Col. 20 lines 15-20 discloses the system working with corpus of images. Also, Col. 4 lines 15-16 discloses a scheme for images): 
retrieving an image from an image source (Paek, Col. 15 lines 58-63 discloses image input interface); 
identifying a set of objects depicted in the image (Paek, Col.5 lines 26-28 discloses an image represented by a set of image objects.); 
mapping image content associated with each object in the set of objects (Paek, Col.4 lines 36-47 discloses that an image is represented by a set of objects and relationships among objects. The image content is mapped to characteristics that define an image. This includes the object characteristics and their relationships.); 
identifying one or more additional attributes associated with each object (Paek, Col.4 lines 44-47 discloses each object contains characteristics such as media, visual and semantic features. Example features are in Col. 7 TABLE 1); and 
providing an index entry (image object; e.g. Person A or Person B) in the relational index (image object set; e.g. People) associated with each object, the index entry including a set of attributes associated with the object (Paek Col 6 lines 14-18 discloses each image object set element includes one or more image object elements. Each image object element includes features.), the set of attributes including one or more additional attributes associated with the object (Paek Col 6 lines 14-24 discloses the image object element including multiple features like media, visual and semantic. Also having object hierarchy and entity-relations.), 
the relational index overall including plural index entries (Paek, Col.5 lines 26-28 discloses image represented by a set of image objects which means multiple objects.), the index entries being linked via attributes associated with the index entries (Paek, Col. 3 lines 49-51 and Col.5 lines 26-44 discloses a set of image objects that are related by object hierarchy and entity-relation graphs), 
installing the relational index in a data store associated with an object retrieval system. (Paek, Col. 17 lines 22-34 discloses the image object set, object hierarchies and entity relation graphs are stored in a database. This can be accessed by other applications); 
Paek does not teach
at least one latent semantic vector, each latent semantic vector corresponding to an attribute associated with the object
least one latent semantic vector and
However, Gokturk teaches 
at least one latent semantic vector, each latent semantic vector corresponding to an attribute associated with the object (Para.[0098,0099] discloses recognition information including face, clothing, time and location vectors. These vectors are associated with an attribute of an object like a person and his face, and Gokturk uses the vectors to determine the identity of the person.)
least one latent semantic vector (Gokturk Para.[0099, 0102] discloses face, clothing, time and location vectors. These vectors are used to identify the person and find other images that has the same person in them. The person is the object and the person’s face is the attribute.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation use indexes to allow easier search and retrieval (Gokturk [Abstract]).
The combination of Gokturk and Paek does not teach
the method further involving omitting one or more objects that have been identified in the corpus of images in response to determining that said one or more objects fail to satisfy one or more tests, said omitting also involving omitting one or more relationships among the objects that have been identified;
However, Geisner teaches 
the method further involving omitting one or more objects that have been identified in the corpus of images in response to determining that said one or more objects fail to satisfy one or more tests, said omitting also involving omitting one or more relationships among the objects that have been identified; (Geisner Col. 5 lines 15-24 discloses a virtual environment where the viewer can see images of the real world with virtual objects on top. Relationships between the real-world environment and the images exists.  Col.26 lines 16-27 discloses when a first adjustment according to a particular physiological state does not pass, a second adjustment is made by removing a virtual object. Removing a virtual object is omitting the object and the test is the physiological state. Once a virtual object is removed the spatial relationship will be omitted as well.)
	Using Paek’s ability to parse an image into objects and Geisner’s ability to perform a test on the object and removing the object, it teaches the limitation of the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to customize the virtual objects to the different states of the user. (Geisner Col. 26 lines 1-11).
	
	Regarding claim 21, the combination of Paek, Gokturk and Geisner teaches The method of claim 1, 
Gokturk teaches
wherein the method involves establishing a link between two identified objects when the method determines that the two identified objects appear together in a prescribed number of images (Gokturk Para.[0140] discloses relationship inference which links friends and family members that appear in the same photographs such as a photo album. The objects are the friends or family members. The prescribed number of images are more than 1.).  

	Regarding claim 22, the combination of Paek, Gokturk and Geisner teaches The method of claim 1, 
	Geisner teaches
The method of claim 1, wherein said omitting involves removing one or more objects that correspond to one or more classes of objects that are identified as not permitted. (Geisner Col.26 lines 25-33 discloses a virtual object is removed when it is a scary class of objects. After a second adjustment, scary objects were not permitted.)

Regarding Claim 7, Paek teaches One or more computing devices for generating a relational index (Paek, FIGs. 2, 3a, 4b and Col.17 lines 5-21 discloses a set of image objects that are related by object hierarchy and entity-relation graphs. The entity-relation graph is an example of a relational index to access an object.), comprising: hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a task- specific collection of logic gates, the operations including (Paek, FIG. 5-6 and Col. 15 lines 58-67 to Col. 16 lines 21-52 discloses a computer system with a processor and storage systems with interface circuitry to perform the tasks.) 
for each of a plurality of images  in a corpus of images: (Paek, Col. 4 lines 15-16 discloses a scheme for images): 
retrieving an image from an image source (Paek, Col. 15 lines 58-63 discloses image input interface); 
identifying a set of objects depicted in the image (Paek, Col.5 lines 26-28 discloses an image represented by a set of image objects.); 
mapping image content associated with each object in the set of objects (Paek, Col.4 lines 36-47 discloses that an image is represented by a set of objects and relationships among objects. The image content is mapped to characteristics that define an image. This includes the object characteristics and their relationships.);
identifying one or more additional attributes associated with each object (Paek, Col.4 lines 44-47 discloses each object contains characteristics such as media, visual and semantic features. Example features are in Col. 7 TABLE 1); and 
providing an index entry (image object; e.g. Person A or Person B) in the relational index (image object set; e.g. People) associated with each object, the index entry including a set of attributes associated with the object (Paek Col 6 lines 14-18 discloses each image object set element includes one or more image object elements. Each image object element includes features.), the set of attributes including one or more additional attributes associated with the object (Paek Col 6 lines 14-24 discloses the image object element including multiple features like media, visual and semantic. Also having object hierarchy and entity-relations.),
the relational index overall including plural index entries (Paek, Col.5 lines 26-28 discloses image represented by a set of image objects which means multiple objects.), the index entries being linked via attributes associated with the index entries (Paek, Col. 3 lines 49-51 and Col.5 lines 26-44 discloses a set of image objects that are related by object hierarchy and entity-relation graphs), 
Paek does not teach
at least one latent semantic vector, each latent semantic vector corresponding to an attribute associated with the object
least one latent semantic vector and
using the relational index to identify at least one other object that is related to the query object based on at least one attribute linking the query object to said at least one other object; and
 the operations further involving omitting one or more objects that have been identified in the corpus of images in response to determining that said one or more objects fail to satisfy one or more tests, Microsoft Technology Licensing, LLC Page 8 of 23MS Docket No: 406381-US-NPSerial No. 16/417,902 Response to Office Action Dated 1/11/2021 said omitting also involving omitting one or more relationships among the objects that have been identified.
However, Gokturk teaches 
at least one latent semantic vector, each latent semantic vector corresponding to an attribute associated with the object (Para.[0098,0099] discloses recognition information including face, clothing, time and location vectors. These vectors are associated with an attribute of an object like a person and his face, and Gokturk uses the vectors to determine the identity of the person.)
least one latent semantic vector (Gokturk Para.[0099, 0102] discloses face, clothing, time and location vectors. These vectors are used to identify the person and find other images that has the same person in them. The person is the object and the person’s face is the attribute.)
using the relational index to identify at least one other object that is related to the query object based on at least one attribute linking the query object to said at least one other object ; and (Gokturk, Para.[0202] discloses that receiving an image search input will return similarity matching. It will output signatures of other images with similar recognition signatures.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation use indexes to allow easier search and retrieval (Gokturk [Abstract]).

The combination of Gokturk and Paek does not teach
the operations further involving omitting one or more objects that have been identified in the corpus of images in response to determining that said one or more objects fail to satisfy one or more tests, Microsoft Technology Licensing, LLC Page 8 of 23MS Docket No: 406381-US-NPSerial No. 16/417,902 Response to Office Action Dated 1/11/2021 said omitting also involving omitting one or more relationships among the objects that have been identified.

However, Geisner teaches 
the operations further involving omitting one or more objects that have been identified in the corpus of images in response to determining that said one or more objects fail to satisfy one or more tests, Microsoft Technology Licensing, LLC Page 8 of 23MS Docket No: 406381-US-NPSerial No. 16/417,902 Response to Office Action Dated 1/11/2021 said omitting also involving omitting one or more relationships among the objects that have been identified. (Geisner Col. 5 lines 15-24 discloses a virtual environment where the viewer can see images of the real world with virtual objects on top. Relationships between the real-world environment and the images exists.  Col.26 lines 16-27 discloses when a first adjustment according to a particular physiological state does not pass, a second adjustment is made by removing a virtual object. Removing a virtual object is omitting the object and the test is the physiological state. Once a virtual object is removed the spatial relationship will be omitted as well.)
	Using Paek’s ability to parse an image into objects and Geisner’s ability to perform a test on the object and removing the object, it teaches the limitation of the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to customize the virtual objects to the different states of the user. (Geisner Col. 26 lines 1-11).

Regarding Claim 15, Paek teaches 
A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises (Paek, FIG. 5-6 and Col. 15 lines 58-67 to Col. 16 lines 21-52 discloses a computer system with a processor and storage systems with interface circuitry to perform the tasks.): 
receiving a search query from a user that specifies a query object (Paek, Col. 17 line 64-66 discloses receiving user query), the user submitting the search query using an input device provided by a user computing device (Paek, Col. 16 lines 29-35 discloses user input device); 
using a relational index (Paek, FIGs. 2, 3a, 4b and Col.17 lines 5-21 discloses a set of image objects that are related by object hierarchy and entity-relation graphs. The entity-relation graph is an example of a relational index to access an object.)
the relational index (image object set; e.g. People) having a plurality of index entries (Paek, Col.5 lines 26-28 discloses image represented by a set of image objects which means multiple objects. An example is an image object; e.g. Person A or Person B), 
each index entry being associated with a particular object that appears in an image (Paek, Col.5 lines 26-28 discloses image represented by a set of image objects which means each object in the set is linked to the image.), and 
each index entry associated with the particular object including a plurality of attributes associated with the particular object (Paek Col 6 lines 14-24 discloses each image object set element includes one or more image object elements. The image object element includes multiple features like media, visual and semantic.), 
providing search results to the user computing device that notifies the user of said at least one other object (Paek, Col. 14 lines 42-49 discloses results will be aggregated into a list before displaying it to the user).
the relational index  (image object set; e.g. People)
Paek does not teach
to identify at least one other object that is related to the query object based on at least one attribute linking the query object to said at least one other object, 
 including an attribute that provides at least one latent semantic vector associated with the particular object;
 omitting one or more objects that have been identified in an objection extraction process, in response to determining that said one or more objects fail to satisfy one or more tests, said omitting also involving omitting one or more relationships among the objects that have been identified;
	However, Gokturk teaches 
 to identify at least one other object that is related to the query object based on at least one attribute linking the query object to said at least one other object (Gokturk, Para.[0202] discloses that receiving an image search input will return similarity matching. It will output signatures of other images with similar recognition signatures.), 
 including an attribute that provides at least one latent semantic vector associated with the particular object (Para.[0098,0099] discloses recognition information including face, clothing, time and location vectors. These vectors are associated with an attribute of an object like a person and his face, and Gokturk uses the vectors to determine the identity of the person.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation use indexes to allow easier search and retrieval.  (Gokturk [Abstract]).
	The combination of Paek and Gokturk does not teach 
 omitting one or more objects that have been identified in an objection extraction process, in response to determining that said one or more objects fail to satisfy one or more tests, said omitting also involving omitting one or more relationships among the objects that have been identified;
However, Geisner teaches
omitting one or more objects that have been identified in an objection extraction process, in response to determining that said one or more objects fail to satisfy one or more tests, said omitting also involving omitting one or more relationships among the objects that have been identified; (Geisner Col. 5 lines 15-24 discloses a virtual environment where the viewer can see images of the real world with virtual objects on top. Relationships between the real-world environment and the images exists.  Col.26 lines 16-27 discloses when a first adjustment according to a particular physiological state does not pass, a second adjustment is made by removing a virtual object. Removing a virtual object is omitting the object and the test is the physiological state. Once a virtual object is removed the spatial relationship will be omitted as well.)
	Using Paek’s ability to parse an image into objects and Geisner’s ability to perform a test on the object and removing the object, it teaches the limitation of the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to customize

	Regarding claim 17, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 15, 
Paek teaches wherein said using finds said at least one other object by finding at least one particular object that is related to the query object with respect to the relationship-of- interest (Paek, Col, 12 lines 4-15 and TABLE 4 discloses that in the entity relation graph, it shows the spatial relationship between objects).
Paek does not teach wherein the method further includes receiving an input from the user that describes a relationship-of- interest.
Gokturk teaches 
wherein the method further includes receiving an input from the user that describes a relationship-of- interest (Gokturk, Para.[0060-0063] discloses that the user can select a portion of an image and enter a programmatic function as additional information. The search can use the image and text. Para. [0269-0270 and 0280] discloses a search criteria can be the color of clothing or the type of hair. The search input as text or picture form. Therefore, it is reasonable to combine text and picture input for a search. Para.[0269] further discloses that the search criteria can be a color, type of hair or similar looking faces. These are relationships correlated to an object. Therefore, it discloses “relationship-of-interest”), and 

Regarding Claim 18, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 17, 
Paek teaches 
wherein the relationship-of-interest is complementarity, and wherein, as a result, the query object has a complementary relationship with said at least one other object, the complementary relationship being based on a determination that the query object and each of said at least one other object co-occur within one or more images (Paek, Col. 10 line 39-41, 56-67 and Col. 11 lines 1-5, 50-58 and TABLE 3 discloses multiple lake objects grouped together based on size. This filters based on plural objects.).

Regarding Claim 19, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 15, 
Paek teaches 
wherein the method further includes clustering the search results to provide plural groups of objects associated with plural classes (Paek, Col. 10 line 39-41, 56-67 and Col. 11 lines 1-5, 50-58 and TABLE 3 discloses multiple lake objects grouped together based on size. This clusters based on plural objects.) 
images associated with the respective plural classes (Paek, Col. 10 line 39-41, 56-67 and Col. 11 lines 1-5, 50-58 and TABLE 3 discloses multiple lake objects grouped together based on size. This clusters based on plural objects.)
Gokturk teaches
and said providing comprises displaying sets of images associated with the respective plural classes, each class having a complementary relation with the query object. (Gokturk Para.[0042] discloses displaying supplemental information or a search for other images containing the selected object in the image. The other images are mapped to the the set of images associated with the selected object. The selected object is mapped to the query object. )


Claim 23, 6, 13 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Paek, Gokturk and Geisner as applied to claim 1 and 7, and further in view of Grosz; Aryk Erwin (US 8923551 B1) hereinafter Grosz.  
Regarding claim 23, the combination of Paek, Gokturk and Geisner teaches The method of claim 1, 
Geisner teaches
wherein said omitting involves omitting one or more objects that fail that to meet a test.  (Geisner Col.26 lines 16-27 discloses when a first adjustment according to a particular physiological state does not pass, a second adjustment is made by removing a virtual object. Removing a virtual object is omitting the object and the test is the physiological state.) 
the combination of Paek, Gokturk and Geisner does not teach
quality-related test
Grosz teaches 
quality-related test (Grosz, Col. 6 lines 56-63 and Col.7 lines 4-8 discloses removing undesirable images that are low quality.) 
Using Geisner’s ability to identify objects and remove them based on test and Grosz’s quality test, it meets the limitation of the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grosz’s Systems And Methods For Automatically Creating A Photo-based Project Based On Photo Analysis And Image Metadata in combination with Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to form a cohesive product when sharing the product. (Grosz Col. 8 lines 54-57).
	
Regarding claim 6, the combination of Paek, Gokturk, Geisner and Grosz teaches The method of claim 23,
Paek teaches
machine-trained model (Paek, Col. 20 lines 8-22 discloses using machine learning techniques.)
Grosz teaches 
wherein the quality-related test involves using a to determine whether a quality associated with (Grosz, Col. 6 lines 56-63 and Col.7 lines 4-8 discloses removing undesirable images that are low quality. Low quality is blurry, dark or overexposed photos which act as the prescribed quality test.) 

Regarding Claim 13, the combination of Paek, Gokturk, Geisner teaches The one or more computing devices of claim 7, 
Geisner teaches 
wherein said omitting includes, (Geisner Col.26 lines 16-27 discloses when a first adjustment according to a particular physiological state does not pass, a second adjustment is made by removing a virtual object. Removing a virtual object is omitting the object and the test is the physiological state.) 
Paek teaches
for each given object in a given image (Paek Col 6 lines 14-18 discloses each image object set element includes one or more image object elements.)  … using a machine-trained model (Paek, Col. 20 lines 8-22 discloses using machine learning techniques.)
The combination of Paek, Gokturk, Geisner does not teach
, to determine whether a quality associated with the given object satisfies a prescribed quality test.
	However, Grosz teaches
, to determine whether a quality associated with the given object satisfies a prescribed quality test. (Grosz, Col. 6 lines 56-63 and Col.7 lines 4-8 discloses removing undesirable images that are low quality. Low quality is blurry, dark or overexposed photos which act as the prescribed quality test.)
Using Geisner’s ability to identify objects and remove them based on test and Grosz’s quality test, it meets the limitation of the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grosz’s Systems And Methods For Automatically Creating A Photo-based Project Based On Photo Analysis And Image Metadata in combination with Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to form a cohesive product when sharing the product. (Grosz Col. 8 lines 54-57).

Regarding Claim 29, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 15,
Gokturk teaches
containing objects that match the query object (Gokturk, Para.[0202] discloses that receiving an image search input will return similarity matching. It will output signatures of other images with similar recognition signatures.)
the combination of Paek, Gokturk and Geisner does not teach
wherein the search results show a succession of images, arranged by time of capture.
However, Grosz teaches 
 wherein the search results show a succession of images, arranged by time of capture. (Grosz Col. 25 lines 14-17 discloses before printing a photobook, the images are ordered in chronological order based on the time the images were taken.)  
Using Paek’s ability to display results related to the query object and Grosz’s ability to arrange pictures by time, it meets the limitation of the claim. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grosz’s Systems And Methods For Automatically Creating A Photo-based Project Based On Photo Analysis And Image Metadata in combination with Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to form a cohesive product when sharing the product. (Grosz Col. 8 lines 54-57).


Claim 24, 20, 25, 26, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Paek, Gokturk and Geisner as applied to claim 1, and further in view of Huang; Hongzhao et al. (US 20170201851 A1) hereinafter Huang.
Regarding claim 24, the combination of Paek, Gokturk and Geisner teaches The method of claim 1, 
Geisner teaches 
wherein said omitting involves removing particular objects … objects (Geisner Col.26 lines 16-27 discloses when a first adjustment according to a particular physiological state does not pass, a second adjustment is made by removing a virtual object.) 
the combination of Paek, Gokturk and Geisner does not teach
duplicate objects when it is determined that the particular duplicate objects do not contribute new information to the relational index beyond what the relational index already expresses, while retaining statistical information provided by the relational index that reflects how many times each object occurs within the corpus of images.
However, Huang teaches
duplicate objects when it is determined that the particular duplicate objects do not contribute new information to the relational index beyond what the relational index already expresses, while retaining statistical information provided by the relational index that reflects how many times each object occurs within the corpus of images. (Huang Para.[0039] discloses that concept nodes can include images. Para.[0050] discloses a concept node is associated with a place-entity node. Para.[0055] discloses a deduplication process on the entity graphs. This creates a duplication score for the pair of place-entity nodes that represent the likelihood the two nodes are duplicates. This groups duplicated nodes together for the same place such as New York City. Para.[0057] discloses that within the master place entities graphs, the duplication scores are used to redirect to the best place entities. This redirecting is ‘removing’ duplicate objects from display while retaining the duplicates in the mapping. Para.[0097] discloses a binary feature that indicates the total number of place-entity nodes has exceeded a threshold. Therefore, it indicates that the nodes can be counted in a graph. Therefore retaining the statistical information.) 
Using Huang’s ability to use entity graphs, it reads on the limitations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang’s Identification Of Low-Quality Place-Entities On Online Social Networks in combination with Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to improve search functionality. (Hung Para.[0008]).

Regarding Claim 20, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 15, 
Paek teaches wherein said providing includes providing at least one image associated with said at least one object, said at least one image being taken from a data store (Paek, Col. 13 lines 51-59 discloses filtering by links created from media, visual or semantic features.) of environment-specific images associated with a particular environment, (Paek, Col. 20 lines 8-15 discloses classifying images into different semantic scene classes such as indoor or outdoor environments).
the combination of Paek, Gokturk and Geisner does not teach
the environment-specific images being selected from a larger corpus of images.
However, Huang teaches
the environment-specific images being selected from a larger corpus of images. (Huang Para.[0039] discloses that concept nodes can include images. Para.[0050] discloses a concept node is associated with a place-entity node. The plurality of nodes acts as the corpus of images. Para.[0054] discloses a place-entity graph of New York City which contains a plurality of nodes related to New York City.  The environment-specific images are about New York City. It discloses some place-entities are excluded based on quality scores. The high quality-score place-entity is the environment-specific images not excluded. The low quality-score place-entity contain environment-specific images that are excluded from the corpus of images.)  
Using Huang’s ability to use exclude nodes on entity graphs, it reads on the limitations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang’s Identification Of Low-Quality Place-Entities On Online Social Networks in combination with Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to improve search functionality. (Hung Para.[0008]).

Regarding Claim 25, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 20,
Huang teaches
 wherein the larger corpus of images is a general collection of public images, including user photographs submitted by users, and the data store of environment-specific images are curated catalogue images that omit user photographs.  (Huang Para.[0054] discloses an example of a place-entity of an official page of a social-networking system having a high quality-score. Another example is an individual user’s fan page having a low quality-score. The mapping ranks the higher quality-score and un-indexes the lower quality-score place entity. Therefore, the environment specific images are curated to the published images.)  

Regarding Claim 26, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 20, 
Huang teaches
wherein a particular image in the data store of environment-specific images is not included in the larger corpus of images, but is a proxy of a corresponding image in the corpus of images.  (Huang Para.[0054] discloses an example of a place-entity for New York of an official page of a social-networking system. Another example of a place-entity for New York is an individual user’s fan page. The mapping displays the higher quality-score and un-indexes or down-ranks the lower quality-score place entity. The high quality-score place-entity is the data store of environment-specific images. Therefore, the environment specific images are curated to the proxy corresponding images.)  

Regarding Claim 27, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 20, 
Huang teaches
The computer-readable storage medium of claim 20, wherein a particular image in the data store of environment-specific images is also included in the larger corpus of images.  (Huang Para.[0054] discloses an example of a place-entity for New York of an official page of a social-networking system having a high quality-score. Another example of a place-entity for New York is an individual user’s fan page having a low quality-score. The graph can contains both the high quality-score place-entity and the low quality-score place-entity. The high quality-score place-entity is the data store of environment-specific images. The lower quality-score place-entity is in the larger corpus of images. Therefore containing the environment-specific images among the larger corpus of images. )  

Regarding Claim 28, the combination of Paek, Gokturk and Geisner teaches The computer-readable storage medium of claim 20, 
Huang teaches
wherein the method further includes providing a control to the user that gives the user an option to view a particular image taken from the larger corpus of images that is a counterpart to a particular displayed image taken from the data store of environment-specific images, but is not included in the larger data store of environment-specific images.  (Huang Para.[0065] discloses A/B testing where it can present two or more redirection graphs and the user can choose which redirection graph is better. This allows the user to view a different place-entity node that is part of the larger corpus because the thresholds and redirection will be different.)


Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Paek, Gokturk and Geisner as applied to claim 7 and further in view of Grosz; Aryk Erwin (US 8923551 B1) hereinafter Grosz and further in view of Huang; Hongzhao et al. (US 20170201851 A1) hereinafter Huang.

Regarding Claim 14, the combination of Paek, Gokturk and Geisner The one or more computing devices of claim 7, wherein the operations further comprise:
Paek teaches
producing a data store of environment-specific images that contain environment- specific objects and environment-specific relations, each environment-specific image being selected from the corpus of images and, (Paek, Col. 20 lines 8-15 discloses classifying images into different semantic scene classes such as indoor or outdoor environments).
that also contain some of the environment-specific objects and the environment- specific relations (Paek, Col.4 lines 36-47 discloses that an image is represented by a set of objects and relationships among objects. The image content is mapped to characteristics that define an image. This includes the object characteristics and their relationships.)

the combination of Paek, Gokturk and Geisner does not teach
having a prescribed quality, the environment-specific images excluding some images from the corpus of images. 
However Grosz teaches
having a prescribed quality (Grosz, Col. 6 lines 56-63 and Col.7 lines 4-8 discloses removing undesirable images that are low quality. Low quality is blurry, dark or overexposed photos which act as the prescribed quality test.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grosz’s Systems And Methods For Automatically Creating A Photo-based Project Based On Photo Analysis And Image Metadata in combination with Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to form a cohesive product when sharing the product. (Grosz Col. 8 lines 54-57).
the combination of Paek, Gokturk, Geisner and Grosz does not teach
the environment-specific images excluding some images from the corpus of images.
	 
Huang teaches 
 the environment-specific images excluding some images from the corpus of images. (Huang Para.[0039] discloses that concept nodes can include images. Para.[0050] discloses a concept node is associated with a place-entity node. The plurality of nodes acts as the corpus of images. Para.[0054] discloses a place-entity graph of New York City which contains a plurality of nodes related to New York City.  The environment-specific images are about New York City. It discloses some place-entities are excluded based on quality scores. The high quality-score place-entity is the environment-specific images not excluded. The low quality-score place-entity contain environment-specific images that are excluded from the corpus of images.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang’s Identification Of Low-Quality Place-Entities On Online Social Networks in combination with Grosz’s Systems And Methods For Automatically Creating A Photo-based Project Based On Photo Analysis And Image Metadata in combination with Geisner’s Personal Audio/visual System For Providing An Adaptable Augmented Reality Environment in combination with Gokturk’s System And Method For Enabling Search And Retrieval From Image Files Based On Recognized Information and Paek’s Image Description System And Method, with a motivation to improve search functionality. (Hung Para.[0008]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA LAO/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159